In an action to recover damages for personal *900injuries, the defendant City of New York appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hinds-Radix, J.), dated February 16, 2007, as denied that branch of its motion which was for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
“A party should be afforded a reasonable opportunity to conduct discovery prior to the determination of a motion for summary judgment” (Amico v Melville Volunteer Fire Co., Inc., 39 AD3d 784, 785 [2007]; see Venables v Sagona, 46 AD3d 672 [2007]; Fazio v Brandywine Realty Trust, 29 AD3d 939 [2006]). Since the plaintiffs and the defendant Fedcap Rehabilitation Services, Inc., have not had an adequate opportunity to conduct discovery, the Supreme Court properly denied the motion of the defendant City of New York with leave to renew after depositions are conducted. Skelos, J.E, Fisher, Covello and Eng, JJ., concur.